Case 2:19-cv-03656-SB-GJS Document 153 Filed 02/05/21 Page 1 of 3 Page ID #:2909
Case 2:19-cv-03656-SB-GJS Document 153 Filed 02/05/21 Page 2 of 3 Page ID #:2910




         Though the fact discovery deadline was December 15, 2020 (Dkt. No. 106),
  the Court finds good cause for the requested modification to the case management
  order (CMO) and GRANTS Defendants’ motion.

                                     DISCUSSION

         Rule 16(b)(4) allows a schedule to be modified for good cause and with the
  judge’s consent. District courts have “wide discretion in controlling discovery.”
  Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). In considering whether
  to reopen discovery after the deadline has passed, the Ninth Circuit directs judges
  to consider: “1) whether trial is imminent, 2) whether the request is opposed,
  3) whether the non-moving party would be prejudiced, 4) whether the moving
  party was diligent in obtaining discovery within the guidelines established by the
  court, 5) the foreseeability of the need for additional discovery in light of the time
  allowed for discovery by the district court, and 6) the likelihood that the discovery
  will lead to relevant evidence.” City of Pomona v. SQM N. Am. Corp., 866 F.3d
  1060, 1066 (9th Cir. 2017) (citation omitted).

         These six factors generally weigh in favor of granting Defendants’ request.
  Trial is not imminent, being more than half a year away. See Sateriale v. R.J.
  Reynolds Tobacco Co., 2015 WL 4162485, at *3 (C.D. Cal. July 8, 2015) (trial five
  months away was not imminent). Though Plaintiff opposes Defendants’ request,
  Plaintiff will not be prejudiced by the relief sought. The scope of the CMO
  modification is narrow, focused on a dispute before Magistrate Judge Standish.
  Plaintiff’s claim of prejudice is misguided. Plaintiff expresses concern about the
  potential discovery of privileged, private, or otherwise irrelevant information. No
  such prejudice, however, will result from modifying the CMO to allow Magistrate
  Judge Standish to resolve the dispute. As Plaintiff acknowledges, the motion
  before this Court is “procedural in nature.” Dkt. No. 136 at 3. And while Plaintiff
  suggests that this modification will inevitably require other deadlines to be pushed
  back, Defendants do “not seek to extend any deadlines in the schedule” and “Judge
  Standish can adjudicate the Parties’ limited dispute while other phases of the case
  proceed.” Dkt. No. 145 at 2. The final three factors—diligence, foreseeability,
  and likelihood that additional discovery will lead to relevant evidence—favor
  Defendants, as is evident from Defendants’ motion. See Dkt. No. 129 at 5-14
  (detailing Defendants’ discovery efforts and Plaintiff’s responses from August 28,
  2019 to December 28, 2020). Defendants have been diligent in seeking these
  communications and received new information with only days remaining in the
  discovery period. If Magistrate Judge Standish concludes that further discovery is
  warranted, it is likely to lead to relevant evidence.

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             2
Case 2:19-cv-03656-SB-GJS Document 153 Filed 02/05/21 Page 3 of 3 Page ID #:2911




                                  CONCLUSION

         The Court determines that there is good cause to GRANT Defendants’
  requested modification. Magistrate Judge Standish may finish adjudicating the
  discovery dispute over Plaintiff’s production of text messages and make all
  appropriate discovery orders necessary for, or resulting from, such adjudication.
  Should Magistrate Judge Standish order further production, she may allow
  Defendants’ forensic expert to submit a supplemental expert report addressing the
  resulting discovery (or take whatever other related action she believes is
  appropriate).

           IT IS SO ORDERED.




  CV-90 (12/02)                  CIVIL MINUTES – GENERAL         Initials of Deputy Clerk VPC

                                           3
